Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the            day of
                      , 2010, by and among Danvers Bancorp, Inc., a Delaware
corporation (the “Company”), and its subsidiary, Danversbank, a Massachusetts
savings bank with its main office in Danvers, Massachusetts (the “Bank”) (the
Bank and the Company shall be hereinafter collectively referred to as the
“Employers”), and Donat A. Fournier (the “Executive”).

 

Reference is hereby made to the Employment Agreement (the “Employment
Agreement”) dated as of July 9, 2002, as amended January 25, 2005, August 16,
2005 and January 9, 2007 by and between Beverly National Corporation and the
Executive.

 

Reference is also hereby made to the Change in Control Agreement (the “Change in
Control Agreement”) dated as of July 9, 2002 and as amended January 9, 2007 by
and between Beverly National Corporation and the Executive.

 

Reference is also hereby made to The Beverly National Bank Salary Continuation
Agreement (the “Salary Continuation Agreement”) dated as of August 11, 2003 and
amended as of December 19, 2006 by and between the Beverly National Bank and the
Executive.

 

The Employers hereby advise the Executive to consult legal counsel of his
choosing before executing this Agreement.

 

WHEREAS, the Employee has been employed by Beverly National Corporation and
Beverly National Bank pursuant to the Employment Agreement and Change in Control
Agreement referenced above;

 

WHEREAS, Beverly National Corporation, the holding company of Beverly National
Bank, has been merged into the Company pursuant to the Agreement and Plan of
Merger by and between the Company and Beverly National Bank dated June 16, 2009
(the “Merger”);

 

WHEREAS, the Merger constitutes (i) a “Change in Control” for purposes of the
Executive’s Change in Control Agreement and (ii) a “Change in Control” for
purposes of the Executive’s Salary Continuation Agreement;

 

WHEREAS, the Employers desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Employers pursuant to the
terms and conditions contained herein; and

 

WHEREAS, the Employers and the Executive intend that this Agreement shall amend,
integrate and supersede all prior agreements, including, but not limited to, the
Employment Agreement, the Change in Control Agreement and the Salary
Continuation Agreement, and shall contain the entire agreement between the
Employers and the Executive as to the Executive’s employment with the Employers.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      EMPLOYMENT.

 

The term of this Agreement shall extend from the date first written above (the
“Commencement Date”) until December 31, 2011 and during the period of any
additional extensions described below in this Section 1 (the “Term”). The term
shall be extended by increments of one year unless the Executive receives notice
from the Company at least six months prior to the expiration of the term then in
effect of the decision of both of the Employers not to renew the Term of this
Agreement. At least once in each calendar year, the Board of Directors of the
Company (the “Board”) will review this Agreement and the Executive’s performance
for purposes of determining whether to continue to extend the Agreement. The
Board shall give notice to the Executive reasonably promptly after such review
if it has decided to discontinue extending the Term.

 

2.                                      POSITION AND DUTIES.

 

During the Term, the Executive shall serve as Executive Vice President of both
the Company and the Bank and shall have supervision and control over and
responsibility for the day-to-day business and affairs of the Employers and
shall have such other powers and duties as may from time to time reasonably be
prescribed by the Board, provided that such duties are consistent with the
Executive’s position or other positions that he may hold from time to time. The
Executive shall devote his full working time and efforts to the business and
affairs of the Employers. Notwithstanding the foregoing, the Executive may
(i) serve on other boards of directors or trustees or similar bodies, with the
approval of the Board, (ii) engage in religious, charitable or other community
activities as long as such services and activities are disclosed to the Board
(or have been engaged in by the Executive at any time during the twenty-four
month period ending on the Commencement Date) and do not materially interfere
with the Executive’s performance of his duties to the Employers as provided in
this Agreement, and (iii) invest the Executive’s assets in such form or manner
as shall not require any material services on the Executive’s part in the
operations or affairs of the entities in which such investments are made,
provided that the Executive may not own any interest in any entity that is a
Competing Business (as hereinafter defined), other than up to one percent of the
outstanding stock of a publicly held entity.

 

3.                                      COMPENSATION AND RELATED MATTERS.

 

(a)                                  Base Salary.  The Executive’s initial
annual base salary shall be $260,000. The Executive’s base salary shall be
redetermined annually by the Compensation Committee of the Board (the
“Compensation Committee”). The base salary in effect at any given time is
referred to herein as “Base Salary.” The Base Salary may be increased but not
decreased other than in connection with across-the-board salary reductions based
on the Employers’ financial performance similarly affecting all senior
management personnel of the Employers. The Base

 

--------------------------------------------------------------------------------


 

Salary shall be payable in periodic installments in accordance with the Bank’s
usual practice for its senior executives.

 

(b)                                 Incentive Compensation.  The Executive shall
be eligible to receive cash incentive compensation as determined by the
Compensation Committee from time to time. The Executive’s target annual bonus
shall be 35 percent of his Base Salary.

 

(c)                                  Bonus.  The Executive shall be entitled to
receive a cash bonus of $100,000 if he is employed by either of the Employers on
June 30, 2011, such bonus to be paid in a lump sum not later than July 31, 2011.

 

(d)                                 Expenses.  The Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by him in
performing services hereunder during the Term, in accordance with the policies
and procedures then in effect and established by the Bank (or, if applicable,
the Company) for its senior executive officers.

 

(e)                                  Club Memberships.  The Employers shall pay
the annual club or other dues or membership fees of a club selected by the
Executive, with the concurrence of the Compensation Committee. To the extent
such payments constitute compensation to the Executive for tax treatment and
reporting purposes, the Employers shall deliver to the Executive not later than
December 31 of the year with respect to which such payments are treated as
compensation an amount equal to the federal and state tax due with respect to
both (i) such payments and (ii) the amounts to be delivered pursuant to this
sentence.

 

(f)                                    Stock-Based Awards.  The Executive shall
be eligible to receive awards under stock option or other stock-based incentive
plans of the Company and the Bank as determined by the Compensation Committee
from time to time.

 

(g)                                 Other Benefits.  During the Term, the
Executive shall be entitled to continue to participate in or receive benefits
under all of the Employers’ Employee Benefit Plans in effect on the Commencement
Date, or under plans or arrangements that provide the Executive with benefits at
least substantially equivalent to those provided under such Employee Benefit
Plans. As used herein, the term “Employee Benefit Plans” includes, without
limitation, each pension and retirement plan; deferred compensation plan;
savings and profit-sharing plan; employee stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Employers on the date hereof for employees of the same status within the
hierarchy of the Employers, not including any SERP negotiated for such
employees, if any. During the Term, the Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement which may, in the future, be made available by the Employers to
their executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plan or
arrangement.

 

(h)                                 Vacations.  The Executive shall be entitled
to 25 paid vacation days in each calendar year, which shall be accrued ratably
during the calendar year. The Executive shall also be entitled to all paid
holidays given by the Bank to its senior executive officers.

 

--------------------------------------------------------------------------------


 

(i)                                  Salary Continuation Benefit.  If the
Executive is employed by either of the Employers as of December 31, 2012, or, if
earlier, immediately prior to the expiration of the Term, the Executive’s
interest in and entitlement under the Salary Continuation Agreement to an annual
benefit of $100,000 for twenty (20) years shall be fully vested, such annual
benefit to be paid by the Employers to the Executive in 12 equal monthly
installments commencing with the month following the Executive’s attaining age
65.

 

4.                                      TERMINATION.

 

The Executive’s employment hereunder may be terminated without any breach of
this Agreement under the following circumstances:

 

(a)                                  Death.  The Executive’s employment
hereunder shall terminate upon his death, provided, however, that for a period
of three months following the Executive’s death, the Employers shall pay to the
Executive’s designated beneficiary (or, if he fails to make such designation, to
his surviving spouse or, in the absence thereof, to his estate), an amount equal
to the Executive’s salary at the rate of his Base Salary in effect at the time
of his death, such payments to be made on the same periodic dates as salary
payments would have been made to the Executive had he not died.

 

(b)                                 Disability.  If the Executive shall be
disabled, as determined under the Employers’ long-term disability insurance
plan, during his employment under this Agreement and, in the reasonable opinion
of a physician selected by the Employers and reasonably acceptable to the
Executive, such disability is expected to last more than 12 months or result in
death within such twelve month period, the Board may remove the Executive from
any responsibilities and/or reassign the Executive to another position with the
Employers for the remainder of the Term or during the period of such disability.
Notwithstanding any such removal or reassignment, the Executive shall continue
to receive the Executive’s full Base Salary (less any disability pay or sick pay
benefits to which the Executive may be entitled under the Employers’ policies,
including the Employers’ short-term and long-term disability insurance plans
other than benefits attributable to premiums deducted or contributed from the
Executive’s compensation) and other compensation and benefits under Section 3 of
this Agreement (except to the extent that the Executive may be ineligible for
one or more such benefits under applicable plan terms) until the expiration of
the Term. Nothing in this Section 4(b) shall be construed to waive the
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

(c)                                  Retirement.  The Executive may terminate
his employment hereunder due to Retirement. For purposes hereof, “Retirement”
means the termination of the Executive’s employment with the Employers for any
reason by the Executive at any time after the Executive attains age 65.

 

(d)                                 Termination by Employers for Cause.  At any
time during the Term, the Employers may terminate the Executive’s employment
hereunder for Cause if at a meeting of the Board called and held for such
purpose, a majority of the Board determines in good faith that the

 

--------------------------------------------------------------------------------


 

Executive is guilty of conduct that constitutes “Cause” as defined herein. For
purposes of this Agreement, “Cause” shall mean: (i) conduct by the Executive
constituting a material act of willful misconduct or deliberate dishonesty in
connection with the performance of his duties that would reasonably be expected
to result in material injury to the Employers if he were retained in his
position; (ii) the commission by the Executive of any felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (iii) continued, willful
and deliberate non-performance by the Executive of his duties hereunder (other
than by reason of the Executive’s physical or mental illness, incapacity or
disability) which has continued for more than 30 days following written notice
of such non-performance from the Board; (iv) a material breach by the Executive
of any of the provisions contained in Section 7 of this Agreement; or
(v) willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Employers to cooperate, or the willful destruction or failure
to preserve documents or other materials known at the time of destruction to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigation. For purposes of clauses (i), (iii) or (v) hereof, no act, or
failure to act, on the Executive’s part shall be deemed “willful” or
“deliberate” unless done, or omitted to be done, by the Executive without
reasonable belief that the Executive’s act or failure to act, was in the best
interest of the Employers and their subsidiaries and affiliates.

 

(e)                                  Termination Without Cause.  At any time
during the Term, the Employers may terminate the Executive’s employment
hereunder without Cause if such termination is approved by a majority of the
Board at a meeting of the Board called and held for such purpose. Any
termination by the Employers of the Executive’s employment under this Agreement
which does not constitute a termination for Cause under Section 4(d) or result
from the death or disability of the Executive under Section 4(a) or (b) shall be
deemed a termination without Cause.

 

(f)                                    Termination by the Executive.  At any
time during the Term, the Executive may terminate his employment hereunder for
any reason, including but not limited to Good Reason. If the Executive provides
notice to the Employers under Section 1 that he elects to discontinue the
extensions, such action shall be deemed a voluntary termination by the Executive
and one without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following events: (i) a substantial diminution
or other substantial adverse change, not consented to by the Executive in
writing, in the nature or scope of the Executive’s responsibilities,
authorities, powers, functions or duties; (ii) any removal, during the Term,
from the Executive of his title as set forth in Section 2 that is not consented
to in writing by the Executive; (iii) an involuntary reduction in the
Executive’s Base Salary except for across-the-board salary reductions based on
the Employers’ financial performance similarly affecting all senior management
personnel of the Employers; (iv) a breach by the Employers of any of their
material obligations under this Agreement; (v) the involuntary relocation of the
Employers’ offices at which the Executive is principally employed or the
involuntary relocation of the offices of the Executive’s primary workgroup to a
location more than 25 miles from such offices; (vi) the failure of the Company
to obtain an effective agreement from any successor to the Company to assume and
agree to perform this Agreement, as required by Section 18; or (vii) a Change in
Control (as hereinafter defined), provided, however, that the provisions of this

 

--------------------------------------------------------------------------------


 

clause (vii) shall apply only if the Executive terminates his employment during
the 30-day period immediately following a Change in Control.

 

(g)                                 Notice of Termination.  Except for
termination as specified in Section 4(a), any termination of the Executive’s
employment by the Employers or any such termination by the Executive shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

 

(h)                                 Date of Termination.  “Date of Termination”
shall mean: (i) if the Executive’s employment is terminated by his death, the
date of his death; (ii) if the Executive’s employment is terminated on account
of disability under Section 4(b) or by the Employers for Cause under
Section 4(d), the date on which Notice of Termination is given; (iii) if the
Executive’s employment is terminated by the Employers under Section 4(e),
30 days after the date on which a Notice of Termination is given; and (iv) if
the Executive’s employment is terminated by the Executive under Section 4(c) or
4(f), 30 days after the date on which a Notice of Termination is given.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Employers, the Employers may unilaterally accelerate the Date
of Termination, and such acceleration shall not result in a termination by the
Employers for purposes of this Agreement.

 

5.                                      COMPENSATION UPON TERMINATION.

 

(a)                                  Termination Generally.  If the Executive’s
employment with the Company or the Bank is terminated for any reason during the
Term, the Employers shall pay or provide to the Executive (or to his authorized
representative or estate) any earned but unpaid Base Salary, incentive
compensation earned but not yet paid, unpaid expense reimbursements, accrued but
unused vacation and any vested benefits the Executive may have under any
employee benefit plan of the Employers (the “Accrued Benefit”).  In addition,
except in the case of a Termination for Cause or by the Executive without Good
Reason and other than in connection with Retirement, the Employers shall pay to
the Executive (and in the case of the Executive’s death, his surviving spouse,
or estate if there is no surviving spouse) a portion of the annual incentive
compensation to which the Executive would be entitled, but for the Executive’s
separation, with respect to the performance year in which the Executive’s
employment terminates, equal to the number of months during such year commenced
prior to the Executive’s separation from service, divided by 12.

 

(b)                                 Termination by the Employers Without Cause
or by the Executive with Good Reason.  If the Executive’s employment is
terminated by the Employers without Cause as provided in Section 4(d), or the
Executive terminates his employment for Good Reason as provided in Section 4(e),
then the Employers shall, through the Date of Termination, pay the Executive his
Accrued Benefit. In addition, subject to signing by the Executive of a general
release of claims in a form and manner reasonably satisfactory to the Employers,
upon the Date of Termination, all stock options and other stock-based awards
held by the Executive in which the Executive would have vested if he had
remained employed until the end of the Term shall vest and become fully
exercisable and nonforfeitable as of the Date of Termination; provided,

 

--------------------------------------------------------------------------------


 

however, if the acceleration of vesting is prohibited by the terms of the
Company’s stock incentive plan, the Employers shall pay the Executive a cash
payment in lieu thereof. With respect to each option, the cash payment shall be
in an amount equal to the excess of the fair market value of the Company’s
common stock on the Date of Termination over the exercise price of the option,
multiplied by the number of shares of the Company’s common stock underlying the
option that would have become exercisable if the Executive had remained employed
until the end of the Term. With respect to the shares of restricted stock, the
cash payment shall be in an amount equal to the fair market value of the
Company’s common stock on the Date of Termination multiplied by the number of
shares of restricted stock with respect to which the risks of forfeiture would
have lapsed if the Executive had remained employed until the end of the Term.

 

In addition, and also subject to signing by the Executive of a general release
of claims in a form and manner reasonably satisfactory to the Employers, upon
the Date of Termination, the Executive’s interest in and entitlement to an
annual benefit of $100,000 for twenty (20) years under the Salary Continuation
Agreement shall be fully vested, such annual benefit to be paid by the Employers
to the Executive in 12 equal monthly installments commencing with the month
following the Executive’s attaining age 65.

 

Notwithstanding anything in this Agreement to the contrary, if at the time of
the Executive’s termination of employment, the Executive is considered a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), and if any payment that
the Executive becomes entitled to under this Agreement is considered deferred
compensation subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earlier of (A) six months after the Executive’s
separation from service, or (B) the Executive’s death, and the initial payment
shall include a catch-up amount covering amounts that would otherwise have been
paid during the first six-month period but for the application of this
Section 5(b).

 

(c)                                  Termination Prior to January 1, 2012.  If
the Executive’s employment with the Employers is terminated for any reason prior
to January 1, 2012, including voluntary resignation by the Executive, the
Executive shall be entitled to Change in Control Agreement Severance and Salary
Continuation Agreement Severance in addition to any other amounts otherwise
payable under this Section 5.

 

(i)                                     Change in Control Agreement Severance. 
If the Executive’s employment with the Employers is terminated for any reason,
including voluntary resignation by the Executive, prior to January 1, 2012, the
Employers shall pay or provide to the Executive within five days after the Date
of Termination an amount equal to $933,050; provided that if at the time of the
Executive’s termination of employment, the Executive is considered a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, and the
payment is treated as being made on account of separation from service pursuant
to Section 409A(a)(2)(A)(i) of the Code, the lump sum amount shall be payable to
the Executive pursuant to this Section 5(c)(i) beginning on the first day of the
seventh month following on the date of such termination.

 

--------------------------------------------------------------------------------


 

The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 5(c)(i) by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Section 5(c)(i) be
reduced by any compensation earned by the Executive as the result of employment
by another employer after the Date of Termination, or otherwise.

 

(ii)                                  Salary Continuation Agreement Severance. 
If the Executive’s employment with the Employers is terminated for any reason
prior to January 1, 2012, including voluntary resignation by the Executive, the
Employers shall pay to the Executive annually for a 20 year period as
hereinafter set forth, the Change of Control annual Installment set forth on
Schedule A of the Salary Continuation Agreement for the Salary Continuation
Agreement Plan Year ending immediately prior to October 30, 2009, determined by
vesting the Executive in the Normal Retirement Benefit described in
Section 2.1.1. of the Salary Continuation Agreement.  The Employers shall pay
the annual benefit to the Executive in 12 equal monthly installments commencing
with the month following the Executive’s attaining age 65, paying the annual
benefit to the Executive for a period of 20 years; provided that if the
Executive is then a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and the payment is treated as being made on
account of separation from service pursuant to Section 409A(a)(2)(A)(i) of the
Code rather than due to a change in ownership or control pursuant to
Section 409A(a)(2)(A)(v) of the Code, the aggregate amount of the first seven
months of the Salary Continuation Agreement Severance shall be paid to the
Executive pursuant to this Section commencing on the first day of the seventh
month following the date the Executive ceases to be employed by the Employers
for any reason other than by reason of a leave of absence approved by the
Employers. Notwithstanding the foregoing, to the extent that the entitlement to
an installment form of distribution provided under this Section is treated as an
entitlement to a single payment for purposes of Section 409A of the Code, then
in lieu of the installment form of distribution provided under the preceding
sentence, the Executive may elect, subject to the Employers’ consent, to receive
the benefit provided under this Section in the form of a lump sum payment
provided such election satisfies the requirements of Section 409A(a)(4)(C) of
the Code including, without limitation, that such election may not take effect
until at least 12 months after the date on which the election is made, and the
lump sum may not be paid earlier than 5 years from the date the installment form
of distribution would have commenced in the absence of the lump sum election.

 

(iii)                               Excess Parachute Payment.  Notwithstanding
any provision of this Agreement to the contrary, the Employers will reduce any
benefit under this Section 5(c) by an amount necessary to avoid an excise tax
under the excess parachute rules of Section 280G of the Code by reason of the
Merger with such reduction applied as if all payments under this
Section 5(c) were made on October 30, 2009.

 

6.                                      CHANGE IN CONTROL PAYMENT.

 

The provisions of this Section 6 set forth certain terms of an agreement reached
between the Executive and the Employers regarding the Executive’s rights and
obligations upon the occurrence of a Change in Control of the Company or the
Bank. These provisions are intended to assure and encourage in advance the
Executive’s continued attention and dedication to his

 

--------------------------------------------------------------------------------


 

assigned duties and his objectivity during the pendency and after the occurrence
of any such event. These provisions are in addition to the provisions of
Section 5(b) regarding severance pay and benefits upon a termination of
employment.

 

(a)                                  Change in Control.  Notwithstanding
anything to the contrary in any applicable option agreement or stock-based award
agreement, upon a Change in Control, all stock options and other stock-based
awards granted to the Executive by the Employers shall immediately accelerate
and become fully exercisable and nonforfeitable as of the effective date of such
Change in Control.

 

(b)                                 Definitions.  For purposes of this
Section 6, the following terms shall have the following meanings:

 

“Change in Control” shall mean any of the following:

 

(i)  any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company or the Bank representing
25 percent or more of the combined voting power of the Company’s or the Bank’s
then outstanding securities having the right to vote in an election of the
Company’s or the Bank’s Board (“Voting Securities”) (in such case other than as
a result of an acquisition of securities directly from the Company); or

 

(ii)  persons who, as of the date hereof, constitute the Company’s or the Bank’s
Board (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company or the Bank subsequent to the date
hereof shall be considered an Incumbent Director if such person’s election was
approved by or such person was nominated for election by either (A) a vote of at
least a majority of the Incumbent Directors or (B) a vote of at least a majority
of the Incumbent Directors who are members of a nominating committee comprised,
in the majority, of Incumbent Directors; but provided further, that any such
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board, including by reason of agreement intended to
avoid or settle any such actual or threatened contest or solicitation, shall not
be considered an Incumbent Director; or

 

(iii)  the consummation of (A) any consolidation or merger of the Company or the
Bank where the stockholders of the Company or the Bank, immediately prior to the
consolidation or merger, do not, immediately after the consolidation or merger,
beneficially own (as such term is defined in Rule 13d-3 under the Act), directly
or indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company or the Bank issuing

 

--------------------------------------------------------------------------------


 

cash or securities in the consolidation or merger (or of its ultimate parent
corporation, if any), or (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or the
Bank; or

 

(iv)  the approval by the stockholders of the Company or the Bank of any plan or
proposal for the liquidation or dissolution of the Company or the Bank.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 25 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 25 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change of Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

 

7.                                      CONFIDENTIAL INFORMATION, NONCOMPETITION
AND COOPERATION.

 

(a)                                  Confidential Information.  As used in this
Agreement, “Confidential Information” means information belonging to the
Employers which is of value to the Employers in the course of conducting their
businesses and the disclosure of which could result in a competitive or other
disadvantage to the Employers. Confidential Information includes, without
limitation, financial information, reports, and forecasts; inventions,
improvements and other intellectual property; trade secrets; know-how; designs,
processes or formulae; software; market or sales information or plans; customer
lists; and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Employers. Confidential
Information includes information developed by the Executive in the course of the
Executive’s employment by the Employers, as well as other information to which
the Executive may have access in connection with the Executive’s employment.
Confidential Information also includes the confidential information of others
with which the Employers have a business relationship. Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain, unless due to breach of the Executive’s duties under Section 7(b).

 

(b)                                 Confidentiality.  The Executive understands
and agrees that the Executive’s employment creates a relationship of confidence
and trust between the Executive and the Employers with respect to all
Confidential Information. At all times, both during the Executive’s employment
with the Employers and after its termination, the Executive will keep in
confidence and trust all such Confidential Information, and will not use or
disclose any such Confidential Information without the written consent of the
Employers, except as may be necessary in the ordinary course of performing the
Executive’s duties to the Company.

 

--------------------------------------------------------------------------------


 

(c)                                  Documents, Records, etc.  All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, which are furnished to the Executive by
the Employers or are produced by the Executive in connection with the
Executive’s employment will be and remain the sole property of the Employers.
The Executive will return to the Employers all such materials and property as
and when requested by the Employers. In any event, the Executive will return all
such materials and property immediately upon termination of the Executive’s
employment for any reason. The Executive will not retain with the Executive any
such material or property or any copies thereof after such termination.

 

(d)                                 Noncompetition and Nonsolicitation.  During
the period of the Executive’s employment by the Employers and for 12 months
(18 months in the event of a termination of employment following a Change in
Control pursuant to Section 4(f)(vii)) thereafter, the Executive (i) will not,
directly or indirectly, whether as owner, partner, shareholder, consultant,
agent, employee, co-venturer or otherwise, engage, participate, assist or invest
in any Competing Business (as hereinafter defined); (ii) will refrain from
directly or indirectly employing, attempting to employ, recruiting or otherwise
soliciting, inducing or influencing any person to leave employment with the
Employers (other than terminations of employment of subordinate employees
undertaken in the course of the Executive’s employment with the Employers); and
(iii) will refrain from soliciting or encouraging any customer or supplier to
terminate or otherwise modify adversely its business relationship with the
Employers. The Executive understands that the restrictions set forth in this
Section 7(d) are intended to protect the Employers’ interest in their
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose. For purposes of this Agreement, the term
“Competing Business” shall mean a business conducted anywhere in any town in
which the Bank has a branch or any town contiguous thereto or within a 50-mile
radius of the Employers’ headquarters which is competitive with any business
which the Employers or any of their affiliates conducts or proposes to conduct
at any time during the employment of the Executive. Notwithstanding the
foregoing, the Executive may own up to 1 percent of the outstanding stock of a
publicly held corporation which constitutes or is affiliated with a Competing
Business.

 

(e)                                  Third-Party Agreements and Rights.  The
Executive hereby confirms that the Executive is not bound by the terms of any
agreement with any previous employer or other party which restricts in any way
the Executive’s use or disclosure of information or the Executive’s engagement
in any business. The Executive represents to the Employers that the Executive’s
execution of this Agreement, the Executive’s employment with the Employers and
the performance of the Executive’s proposed duties for the Employers will not
violate any obligations the Executive may have to any such previous employer or
other party. In the Executive’s work for the Employers, the Executive will not
disclose or make use of any information in violation of any agreements with or
rights of any such previous employer or other party, and the Executive will not
bring to the premises of the Employers any copies or other tangible embodiments
of non-public information belonging to or obtained from any such previous
employment or other party.

 

--------------------------------------------------------------------------------

 


 

(f)                                    Litigation and Regulatory Cooperation. 
Subject to the Executive’s other business commitments, during and after the
Executive’s employment, the Executive shall cooperate reasonably with the
Employers in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Employers which relate to events or occurrences that transpired while the
Executive was employed by the Employers. The Executive’s reasonable cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Employers at mutually convenient times. During
and after the Executive’s employment, the Executive also shall cooperate
reasonably with the Employers in connection with any investigation or review of
any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Executive was
employed by the Employers. The Employers shall reimburse the Executive for any
reasonable out-of-pocket expenses incurred in connection with the Executive’s
performance of obligations pursuant to this Section 7(f).

 

(g)                                 Injunction.  The Executive agrees that it
would be difficult to measure any damages caused to the Employers which might
result from any breach by the Executive of the promises set forth in this
Section 7, and that in any event money damages would be an inadequate remedy for
any such breach. Accordingly, subject to Section 8 of this Agreement, the
Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Employers shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Employers.

 

8.                                      ARBITRATION OF DISPUTES.

 

Any controversy or claim arising out of or relating to this Agreement or the
breach thereof or otherwise arising out of the Executive’s employment or the
termination of that employment (including, without limitation, any claims of
unlawful employment discrimination whether based on age or otherwise) shall, to
the fullest extent permitted by law, be settled by arbitration in any forum and
form agreed upon by the parties or, in the absence of such an agreement, under
the auspices of the American Arbitration Association (“AAA”) in Boston,
Massachusetts in accordance with the Employment Dispute Resolution Rules of the
AAA, including, but not limited to, the rules and procedures applicable to the
selection of arbitrators. In the event that any person or entity other than the
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
Section 8 shall be specifically enforceable. Notwithstanding the foregoing, this
Section 8 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 8.

 

--------------------------------------------------------------------------------


 

9.                                      EXCISE TAX.

 

It is the intent of the parties to this Agreement that no payments by the
Employers to the Executive or for the Executive’s benefit under this Agreement
shall be non-deductible to the Employers by reason of the operation of
Section 280G of the Code.  Accordingly, notwithstanding any other provision
hereof, if by reason of the operation of said Section 280G, any such payments
exceed the amount which can be deducted by the Employers, the amount of such
payments shall be reduced to the maximum which can be deducted by the
Employers.  To the extent that payments in excess of the amount which can be
deducted by the Employers  have been made to the Executive or for the
Executive’s benefit, they shall be refunded with interest at the applicable rate
provided under Section 1274(d) of the Code, or at such other rate as may be
required in order that no such payment to the Executive or for the Executive’s
benefit shall be non-deductible pursuant to Section 280G of the Code.  Any
payments made hereunder which are not deductible by the Employers as a result of
losses which have been carried forward by the Employers for Federal tax purposes
shall not be deemed a non-deductible amount for purposes of this section.

 

10.                               CONSENT TO JURISDICTION.

 

To the extent that any court action is permitted consistent with or to enforce
Section 8 of this Agreement, the parties hereby consent to the jurisdiction of
the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Employers and the Executive (a) submit to the
personal jurisdiction of such courts; (b) consent to service of process; and
(c) waive any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction or service of process.

 

11.                               INTEGRATION.

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements between the
parties concerning such subject matter.

 

12.                               SUCCESSOR TO THE EXECUTIVE.

 

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal representatives, executors, administrators, heirs,
distributees, devisees and legatees. In the event of the Executive’s death after
his termination of employment but prior to the completion by the Employers of
all payments due him under this Agreement, the Employers shall continue such
payments to the Executive’s beneficiary designated in writing to the Employers
prior to his death (or to his estate, if the Executive fails to make such
designation).

 

13.                               ENFORCEABILITY.

 

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or

 

--------------------------------------------------------------------------------


 

unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

14.                               WAIVER.

 

No waiver of any provision hereof shall be effective unless made in writing and
signed by the waiving party. The failure of any party to require the performance
of any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.

 

15.                               NOTICES.

 

Any notices, requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and delivered in person or sent by a
nationally recognized overnight courier service or by registered or certified
mail, postage prepaid, return receipt requested, to the Executive at the last
address the Executive has filed in writing with the Employers or, in the case of
the Employers, at their main offices, attention of the Board.

 

16.                               AMENDMENT.

 

This Agreement may be amended or modified only by a written instrument signed by
the Executive and by a duly authorized representative of the Company.

 

17.                               GOVERNING LAW.

 

This is a Massachusetts contract and shall be construed under and be governed in
all respects by the laws of the Commonwealth of Massachusetts, without giving
effect to the conflict of laws principles of such Commonwealth. With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the First Circuit.

 

18.                               COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original; but such
counterparts shall together constitute one and the same document.

 

19.                               SUCCESSORS TO BANK AND/OR COMPANY.

 

The Bank and the Company, jointly and severally, shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Bank or Company, as
applicable, expressly to assume and agree to perform this Agreement to the same
extent that the Bank or Company, as applicable, would be

 

--------------------------------------------------------------------------------


 

required to perform it if no succession had taken place. Failure of the Bank or
Company, as applicable, to obtain an assumption of this Agreement at or prior to
the effectiveness of any succession shall be a breach of this Agreement and
shall constitute Good Reason if the Executive elects to terminate employment.

 

20.                               REDUCTIONS.

 

Notwithstanding anything to the contrary contained in this Agreement, any and
all payments and benefits to be provided to the Executive hereunder are subject
to reduction to the extent required by applicable statutes, regulations,
rules and directives of federal, state and other governmental and regulatory
bodies having jurisdiction over the Bank or the Company. The Executive confirms
that the Executive is aware of the fact that the Federal Deposit Insurance
Corporation has the power to preclude the Bank from making payments to the
Executive under this Agreement under certain circumstances. The Executive agrees
that neither the Bank nor the Company shall be deemed to be in breach of this
Agreement if it is precluded from making a payment otherwise payable hereunder
by reason of regulatory requirements binding on the Bank or the Company, as the
case may be.

 

21.                               GENDER NEUTRAL.

 

Wherever used herein, a pronoun in the masculine gender shall be considered as
including the feminine gender unless the context clearly indicates otherwise.

 

22.                               ALLOCATION OF OBLIGATIONS BETWEEN EMPLOYERS.

 

The obligations of the Employers under this Agreement are intended to be the
joint and several obligations of the Bank and the Company, and the Employers
shall, as between themselves, allocate these obligations in a manner agreed upon
by them.

 

23.                               NO MITIGATION.

 

The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise. No
payment provided for in this Agreement shall be reduced by any compensation
earned by the Executive as the result of employment by another employer, or the
Executive’s receipt of income from any other source, after the termination of
his employment with the Employers.

 

24.                               INDEMNIFICATION.

 

The Executive shall be entitled at all times to be indemnified by the Employers
to the maximum extent permitted by law. For the avoidance of doubt, the
Executive shall have the right to indemnification, including reasonable
attorneys fees, for any actions arising from allegations against the Company or
the Bank if the Executive is also named as a defendant, or called or identified
as a witness or deponent, including without limitation a government
investigation, and/or a right to coverage under applicable insurance policies,
if any, all also to the maximum

 

--------------------------------------------------------------------------------


 

extent permitted by law. The provisions of this Section 23 shall survive
termination of this Agreement.

 

25.                               LEGAL FEES.

 

The Employers shall pay to the Executive all reasonable legal fees and expenses
incurred by the Executive in the preparation of this Agreement.

 

26.                               SPECIAL AMENDMENTS.

 

It is the intention of the Employers and the Executive that this Agreement, and
all amounts payable to the Executive under this Agreement that are subject
thereto, shall meet the requirements of Section 409A of the Code, to the extent
applicable to the Agreement and such payments. The provisions of the Agreement
shall be interpreted in a manner consistent with such intent, and the Employers
and the Executive agree to cooperate in good faith in preparing and executing,
from time to time, such amendments to the Agreement as may be reasonably
necessary or appropriate in order to assure that the Agreement and such payments
meet the requirements of Section 409A, provided, however, that no such amendment
shall increase the cost to the Employers of providing benefits pursuant to the
Agreement.

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

DANVERS BANCORP, INC.

 

 

 

By:

 

 

 

Kevin T. Bottomley

 

 

Chairman, President and Chief Executive Officer

 

 

 

DANVERSBANK

 

 

 

By:

 

 

 

Kevin T. Bottomley

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

Donat A. Fournier

 

--------------------------------------------------------------------------------

 